IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00208-CR
 
Danny Carl Reavis,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 413th District Court
Johnson County, Texas
Trial Court No. F39386
 

MEMORANDUM  Opinion





 
          Danny Carl Reavis was convicted of
possession of a controlled substance, enhanced, and sentenced to ten years in
prison.  He did not make any requests that would extend the time to file a
notice of appeal; therefore, his notice of appeal was due March 25, 2006.  Tex. R. App. P. 26.2(a)(1).  Reavis
filed a notice of appeal on May 19, 2006, 55 days late.  We have no
jurisdiction of an untimely filed notice of appeal.  Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996).
          The Clerk of this Court warned Reavis
that because the notice of appeal appeared untimely, the Court may dismiss the
appeal unless a response was filed showing grounds for continuing the appeal.  See
Tex. R. App. P. 44.3.  Reavis has
not responded to the Clerk’s warning.
          This appeal is dismissed.  
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed August 30, 2006
Do
not publish
[CR25]